PER CURIAM
Employer seeks review of a decision in which the Workers’ Compensation Board held that an administrative law judge’s (AU) previous unappealed award of permanent disability foreclosed employer from denying claimant’s current back problems. See Deluxe Cabinet Works v. Messmer, 140 Or App 548, 915 P2d 1053, rev den 324 Or 305 (1996). The legislature has since amended ORS 656.262(10) to read, in part:
“Payment of permanent disability benefits pursuant to a determination order, notice of closure, reconsideration order or litigation order, or the failure to appeal or seek review of such an order or notice of closure, shall not preclude an insurer or self-insured employer from subsequently contesting the compensability of the condition rated therein, unless the condition has been formally accepted.” Or Laws 1997, ch 605, § 1 (new language emphasized).
The amendment expressly applies to “all claims or causes of action existing or arising on or after the effective date of this Act” and thus applies to this claim. Or Laws 1997, ch 605, § 2. The Board must reconsider the claim in light of that amendment.
Reversed and remanded for reconsideration.